DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9 of claim 1, it appears that “the motor actuator” should refer to the first motor actuator, while in line 17, “the motor actuator” should refer to the second motor actuator. In line 18 “the first drive shaft” should be replaced with - -the second drive shaft- -.
In claim 1, the term “positioned linearly” is indefinite. As a straight line could be drawn connecting two elements in any relative position, it is unclear how the term limits the claims. As best understood, the first motor assembly is positioned coaxially to the first rotor assembly.
Claim 4 recites the limitation "the first rotor actuator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the first rotor actuator” is interpreted as “the first rotor”.

Claims 10 and 11 recite the limitation "the first rotor actuator".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palumbo (EP 3 381 773 A1).
Palumbo discloses a trailer comprising: 
a frame (Fig. 6) with a pair of drive wheels (3) positioned on opposite sides thereof; and
a hydraulic drive system, comprising: a first hydraulic drive assembly having:
a first rotor assembly arranged along a first side of the frame and having a first rotor (6) and a first drive shaft (5) extending through and connectable with the first rotor;
a first motor assembly (33) disposed along the first side of the frame and positioned coaxially with the first rotor assembly and having a first motor actuator (9);
a first lever assembly (25) to reversibly engage and disengage the motor actuator with the first drive shaft;
a first drive wheel of the pair of drive wheels connected to the first rotor (Fig. 6);

a second motor assembly (33) disposed along the second side of the frame and positioned coaxially with the second rotor assembly and having a second motor actuator (9);
a second lever assembly (25) to reversibly engage and disengage the second motor actuator with the second drive shaft, the second lever assembly independent of the first lever assembly (inasmuch as the assemblies disclosed by applicant – it is noted that applicant discloses first and second lever assemblies simultaneously operated by the same main shaft 710); and a second drive wheel of the pair of drive wheels connected to the second rotor (Fig. 6).
As for claim 2, Palumbo further discloses and engagement assembly (21) moving the first motor actuator toward and away from the first rotor assembly to respectively engage and disengage therewith and moving the second motor actuator toward and away from the second rotor assembly to respectively engage and disengage therewith (see Figs. 1a and 1b).
As for claims 3 – 6, Palumbo further discloses motor actuator teeth (17b) and corresponding rotor actuator teeth (13b), separated in the disengagement position and engaged in the engagement position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo (EP 3 381 773 A1) in view of Forrest (US 8,795,130).
Palumbo meets all the limitations of the claimed invention, but does not disclose a planetary gear drive. Forrest discloses a drive system having a planetary gear drive (101) disposed between a motor actuator (10) and a motor (connected to input sun gear 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system of Palumbo to include the planetary gear drive of Forrest, as it is very well known in the art to provide a gear drive in order to deliver desired speed and torque to drive wheels.
Allowable Subject Matter
Claims 10 – 12 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The cited prior art does not teach a bell housing. However, given the indefiniteness of the claim it is unclear how said housing relates to the rest of the claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Katy M Ebner/               Primary Examiner, Art Unit 3618